Citation Nr: 0524536	
Decision Date: 09/08/05    Archive Date: 09/21/05

DOCKET NO.  98-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for gout of the knees, 
claimed as secondary to service-connected residuals of shell 
fragment wounds of the knees.

2.  Entitlement to service connection for degenerative 
tearing of the medial meniscus, and degenerative arthritis of 
the knees, claimed as secondary to service-connected 
residuals of shell fragment wounds of the knees.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1952 
to October 1953.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in March 2003, it was remanded to the 
Department of Veterans Affairs (VA), Cleveland, Ohio, 
Regional Office (RO) for additional development and 
readjudication.  Following the completion of the requested 
development, a supplemental statement of the case was issued 
in April 2005.  The case was returned to the Board and is now 
ready for further appellate review.  


FINDINGS OF FACT

1.  All evidence necessary for review of the issues on appeal 
has been obtained, and VA has satisfied the duty to notify 
the veteran of the law and regulations applicable to his 
claims and the evidence necessary to substantiate his claims.

2.  Gout in the knees was not diagnosed in service, nor did 
gout in the knees result from disease or injury of service 
origin.

3.  Degenerative tearing of the medial meniscus and 
degenerative arthritis of the knees, was not diagnosed in 
service, nor did it result from disease or injury of service 
origin, including service-connected residuals of shell 
fragment wounds of the knees.  





CONCLUSIONS OF LAW

1.  Gout of the knees was not incurred in or aggravated by 
service and is not related to any inservice disease or 
injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.310 (2004).

2.  Degenerative tearing of the medial meniscus and 
degenerative arthritis of the knees was not incurred in or 
aggravated by service and is not related to any inservice 
disease or injury.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking service connection for degenerative 
tearing of the medial meniscus, degenerative arthritis, and 
gout of the knees, claimed as secondary to service-connected 
residuals of shell fragment wounds of the knees.  He claims 
that his physicians have written in support of his claims, 
and that their opinions should be persuasive in this case.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
set out the pertinent laws and regulations, and then analyze 
the appellant's claims.

VA's Duties to Notify and Assist the Claimant 

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2004).  VA is required to provide the claimant with notice 
of what information or evidence is to be provided by the 
Secretary and what information or evidence is to be provided 
by the claimant with respect to the information and evidence 
necessary to substantiate the claim for VA benefits.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Board finds that VA's enhanced duty to notify under the 
VCAA has been met.  In this regard, the Board notes that the 
RO provided the veteran with a copy of the July 1997 rating 
decision, July 1998 statement of the case, December 1998 
supplemental statement of the case, and April 2005 
supplemental statement of the case which included a 
discussion of the facts of the claim, notification of the 
basis of the decision, and a summary of the evidence used to 
reach that decision.  The statement of the case, supplemental 
statements of the case, March 2000 Board remand, and March 
2003 Board remand, provided the veteran with notice of all 
the laws and regulations pertinent to his claims, while the 
February 2003 supplemental statement of the case provided the 
law and implementing regulations of the VCAA.  

Lastly, in correspondence dated in December 2003, the RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to his claims, including 
which portion of the information and evidence was to be 
provided by the veteran and which portion VA would attempt to 
obtain on behalf of the veteran.  Quartuccio, 16 Vet. App. at 
187.  The VCAA notice advised the veteran of what the 
evidence must show to establish entitlement to service 
connection for the disabilities at issue.

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in the Board's March 2003 remand and 
December 2003 letter from the RO was not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  
Therefore, notwithstanding Pelegrini II, to decide the appeal 
would not be prejudicial error to the veteran.

The Board also acknowledges that the December 2003 VCAA 
notice contained no specific request for the veteran to 
provide any evidence in the veteran's possession that 
pertained to the claims or something to the effect that the 
veteran give VA everything he had that pertained to his 
claims.  38 C.F.R. § 3.159(b)(1) (2004).  

A complying notice, however, need not necessarily use the 
exact language of the regulation so long as that notice 
properly conveys to a claimant the essence of the regulation.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Although the 
VCAA notice did not use the exact language, throughout the 
course of this appeal, the RO asked the veteran for all the 
information and evidence necessary to substantiate his 
claims-that is, evidence of the type that should be 
considered by VA in assessing his claims.  A generalized 
request in the initial VCAA notice for any other evidence 
pertaining to the claims would have been superfluous and 
unlikely to lead to the submission of additional pertinent 
evidence.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the initial notice 
did not harm the veteran, and it would be legally proper to 
render a decision in the case without further notice under 
the regulation.  Id.

The Board also concludes that the requirements of the notice 
provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.

In regard to VA's duty to assist, the Board notes that the RO 
afforded the veteran pertinent VA orthopedic examinations in 
June 1997, December 2000, and February 2001.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  It does not appear that there are any additional 
pertinent treatment records to be requested or obtained.  It 
is significant to note that in statements submitted in 
January 2004 and April 2005, the veteran indicated that he 
had provided all of the evidence available, and that he had 
nothing further to add.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims of 
entitlement to service connection for additional knee 
disabilities.  Accordingly, the Board will proceed with 
appellate review.

Relevant law and regulations

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  Notwithstanding the 
lack of a diagnosis of a disability during service, service 
connection may still be granted if all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a). 
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of direct service connection 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

With respect to secondary service connection, a similar 
analysis applies.  There must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  38 U.S.C.A. § 5107(b)(West 2002).

Analysis

The veteran's service medical records do not show complaints 
or treatment for gout in the knees, degenerative tearing of 
the medial meniscus, and/or degenerative arthritis in 
service, and the veteran does not argue otherwise.  The 
veteran contends that these disorders are related to service, 
and specifically, were developed as secondary to his service-
connected residuals of shell fragment wounds of the knees.  
With respect to any medical conjectures that could be made on 
his part, however, the veteran has not been shown to possess 
the medical background required to provide such an opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose and need 
not be considered.  Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).

In the category of possible supporting medical authority from 
those who do have the requisite medical background, the 
evidence includes two favorable opinions offered by the 
veteran's private physician's H.A.P., D.O., and A.H.M., D.O.  
In a January 1997 statement, Dr. H.A.P. states that it is his 
impression that the veteran's "problems with his knees 
relate back to his 1952 [service-connected] injury, and have 
been aggravated by the development of gout which is a uric 
acid, crystal and deposition disease."  

In a February 1997 statement, Dr. A.H.M. indicated that the 
veteran has unstable knee joints, arthritis, and gout 
secondary to anti-inflammatory and pain medications.  The 
doctor opined further that it was his feeling that "this all 
stems from his original injury in the 50's, due to shrapnel 
destruction of the knee."  Dr. A.H.M. elaborated that the 
degeneration of the veteran's arthritis, then the medication 
prescribed and the subsequent gouty attacks have all been 
because the veteran tried to treat his injuries.  He 
concluded that all of this is secondary, but also causative 
from the injury in 1952.   

While these statements are probative of the question of 
etiology of the veteran's gout, meniscal tears, and arthritis 
in the knees, their probative and supportive value are 
weakened significantly by two factors.  First they were 
apparently based upon the history provided by the veteran, 
himself.  There is no indication that the reporting 
orthopedists had the benefit of a review of the veteran's 
medical records in general, or his service medical records in 
particular.  

The Court of Appeals for Veterans Claims (Court or CAVC) has 
held on a number of occasions that a medical opinion premised 
upon an unsubstantiated account of a claimant is of no 
probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) [generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described]; Reonal v. Brown, 5 Vet. App. 458, 461 (1993) [the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant].  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. Brown, 11 Vet. App. 345, 348 (1998).  While the 
Board may not ignore a medical opinion, it is certainly free 
to discount the relevance of a physician's statement.  See 
Sanden v. Derwinski, 2 Vet. App. 97 (1992).  

Secondly, is the choice of words offered by the veteran's 
private physicians.  In his statement, Dr. H.A.P. concludes 
that the veteran's "problems with his knees . . . have been 
aggravated by the development of gout," rather than 
concluding the inverse, that is, that the veteran's service-
connected knee disorder had aggravated the veteran's gout.  
This is a critical distinction since service connection based 
upon aggravation can only be established for additional 
disability when there is aggravation of a non-service-
connected condition by a service-connected condition, not the 
other way around.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

In a different vein, the words offered by Dr. A.H.M. were for 
the most part conclusory, without reference to any rationale 
or medical foundation for the conclusions reached.  This is 
most understanding, however, since as noted above, they were 
clearly based upon the history provided by the veteran 
himself, and not necessarily founded upon the complete 
medical record.  In essence, although the foregoing 
orthopedists' statements brings into focus the possibility of 
such a relationship, they cannot be deemed dispositive.  The 
Board find the opinions to be less probative than they could 
have been had they offered a rationale that was based upon 
the complete medical records.  

On the other hand, the medical evidence against the veteran's 
claims that his gout, meniscal tears, and arthritis in the 
knees are related to his service-connected knee disorders 
consists of the reports of a June 1997 VA orthopedic 
examination and a December 2000 VA orthopedic examination 
that were conducted for the express purpose of determining 
whether there was such a relationship.  Following the June 
1997 VA examination which included a review of the veteran's 
claims file, the diagnoses were residual shell fragment wound 
to the knees, and arthritis and gout of the knees.  The 
examiner elaborated that based on review of the records and 
medical probability, the veteran had shell fragment wounds to 
his knees.  The examiner concluded, however, that neither 
arthritis nor gout could be related to the original injuries, 
and must be considered to be a separate problem.  

Following the December 2000 VA examination, which also 
included a review of the veteran's claims file, the diagnoses 
were degenerative arthritis with meniscal tear, left knee, 
and gout; and degenerative arthritis, right knee.  As to the 
claim of service connection for gout, the examiner concluded 
that based on reasonable medical probability, the gout is not 
related to the veteran's injury in service.  The examiner 
explained that gout is a systemic chemical imbalance problem 
and is not caused by injury.  The examiner noted that 
pathologically, there is no question that the veteran indeed 
has gout.  

The foregoing VA examination reports clearly refuted the 
veteran's claim that his service-connected shell fragment 
wounds of the knees were responsible for his current gout.  
These refutations were expressly based upon the examiners' 
review of the veteran's claims file, including his service 
medical records.  In the context of that review of the 
record, the examiners, and in particular the physician who 
examined the veteran in December 2000, provided reasons and 
bases for their opinions.  As such, this medical evidence is 
deemed highly probative.  

The VA examiners unequivocally concluded that the veteran's 
gout had a systemic chemical etiology, separate and distinct 
from the veteran's service-connected disability.  Taken in 
conjunction with an overview of the claims folder, the 
evidence against the veteran's claim that his gout is related 
to his service-connected knee injury substantially 
preponderates over the evidence in support.  

While the conclusion reached in that examination report was 
unequivocal regarding the veteran's gout of the knees, it 
seemed slightly less so regarding whether the origin of the 
veteran's arthritis of the knees could be effectively 
disassociated from his service-connected shell fragment 
wounds at the same joint region.  Critically, however, the 
examiner failed to find that there was such a relationship.  

The examiner admitted that the etiology of the veteran's 
arthritis was more difficult to ascertain than it was for the 
veteran's gout.  The examiner admitted further that the 
service-connected wounds may have aggravated the veteran's 
arthritis process to some degree, and concluded that the 
etiology of the veteran's arthritis was unclear and could not 
be divided out.  

In an apparent attempt to clarify this discrepancy and to 
determine the etiology of the meniscal tears at the knees, 
the VA examiner who conducted the VA examination in December 
2000 conducted another examination in February 2001.  
Following examination, the diagnoses were degenerative 
arthritis with meniscal tear, left knee; and degenerative 
arthritis, right knee.  This time, the examiner concluded 
that the etiology of degenerative tears is indeed the 
arthritis and as the arthritis progresses, degeneration in 
the menisci can occur.  The examiner elaborated that the 
etiology of the degenerative tearing of the meniscus was due 
to the degenerative arthritis itself.  

Although the VA examiner initially suggested the possibility 
that the service-connected wounds may have aggravated the 
veteran's arthritis process to some degree, these words were 
intrinsically speculative, as evidenced by the use of the 
phrase "may have aggravated."  This phrase offers just as 
much doubt as support for the proposition of a relationship 
between the veteran's arthritis and his service-connected 
disorder.  [In Bloom v. West, 12 Vet. App. 185 (1999), the 
CAVC held that a physician's opinion that the veteran's time 
as a prisoner of war "could have" precipitated the initial 
development of a lung condition, by itself and unsupported 
and unexplained, was "purely speculative"].  In essence, 
although the VA examiner's statement brings into focus the 
possibility of such a relationship, it cannot be deemed 
supportive.  The Board find this aspect of the initial 
opinion to be speculative at best.  The subsequent February 
2001 opinion did not confirm or even bolster this 
speculation.  

The Board finds that the evidence is against the proposition 
that the current degenerative arthritis and meniscal tears 
are etiologically related to the service-connected knee 
disabilities.  Significantly, the VA examiner who conducted 
the December 2000 and February 2001 VA orthopedic 
examinations noted that the meniscal tears were related to 
the arthritis but was unable to associate the veteran's 
arthritis with his service-connected disabilities.  

In summary, the Board must conclude that the preponderance of 
the evidence stands against the proposition that the 
veteran's gout of the knees, degenerative tearing of the 
medial meniscus, and/or degenerative arthritis of the knees 
are related to service, either directly, on a secondary 
basis, or by way of aggravation.  The veteran's claims must 
be denied on that basis.  As the preponderance of the 
evidence is against the claims, the benefit-of-the-doubt 
doctrine does not apply since there is no approximate balance 
of the evidence for and against the claims.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for gout of the 
knees, degenerative tearing of the medial meniscus, and 
degenerative arthritis of the knees, must be denied.



ORDER

Entitlement to service connection for gout of the knees, 
claimed as secondary to service-connected residuals of shell 
fragment wounds of the knees, is denied.

Entitlement to service connection for degenerative tearing of 
the medial meniscus, and degenerative arthritis of the knees, 
claimed as secondary to service-connected residuals of shell 
fragment wounds of the knees, is denied.




	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


